NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ARNOLDO ROJERO,
Plain.tiff-Appellan.t,
V.
UNITED STATES,
Defendan.t-Appellee.
2011-5111 _
Appeal &om the United States Court of Federa1
Clai1ns in case no. 10-CV-670, Senior Judge James F.
Merow.
ON MOTION
ORDER
Upon consideration of Arnoldo Rojero’s motion for an
injunction, we consider whether this appeal should be
dismissed for lack of jurisdiction.
Rojero, who is currently serving a 264-month sentence
at a Federal Correctional lnstitution in Texas, brought a
complaint in the United States Court of Federal Claims,
asserting a variety of grievances against prison officials
unlawful i.mprison1nent, and a wrongful death claim

ROJ`ERO V. US 2
involving relatives. A1though the Court of Federal Claims
initially dismissed his complaint for lack of jurisdiction, it
reconsidered the matter, and on June 27, 2011 issued an
order transferring the matter pursuant to 28 U.S.C. §
1631 to the United States District Court for the Northern
District of Texas. Rojero has appealed that ruling to this
court and has also filed a motion seeking injunctive relief.
As this case involves an order transferring the case
from the Court of Federal ClaimS to district court, this is
not an appeal of a final judgment pursuant to 28 U.S.C. §
1291; nor does it meet the requirements of 28 U.S.C. §
1292(d)(4)(A), which allows an appeal to this court of a
district court’s order transferring a case to the Court of
Federal Claims, but not vice versa. _
Rojero’s appeal also does not appear to meet the crite-
ria for a collateral order appeal under C0hen u. Ben,eficial
Indus. L0cm Corp., 337 U.S. 541 (1949), namely, whether
the order (1) conclusively determines the disputed ques-
tion, (2) resolves an important issue completely separate
from the merits of the action, and (3) is effectively unre-
viewable on appeal from a final judgment. See Coopers &
Lybrand u. Livesay, 437 U.S. 463 (1978). The jurisdic-
tional issue, whether the Court of Federal Claims or the
district court might have jurisdiction over Rojero’s com-
plaint also could be effectively reviewed upon any appeal
from a final judgment.
Accordingly,
IT ls ORDERED THAT:
(1) Rojero is directed to show cause, within 30 days of
the date of filing of this order why this appeal should not
be dismissed for lack of jurisdiction or alternatively if this
appeal should be treated as a petition for a writ of man-
damus, why a petition should be granted. The United
States may also respond within that time.

3
cc'
S
ROJERO V. US
(2) The briefing schedule is stayed.
FOR THE COURT
AU5 2 2 2911 /S/ Jan H0rba1y
Date J an Horba1y
Clerk
Arnoldo Rojero F"_Eo
Claud1a Burke, Esq. '-5i.gglé§BéJ;A?PfqEALS FOR
1 CUlT
AUG 22 2011
.IAN HORBAI.Y
CLERK